FILED
                           NOT FOR PUBLICATION                              NOV 20 2009

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KONINKLIJKE PHILIPS                              No. 08-55931
ELECTRONICS, N.V., a Netherlands
corporation,                                     D.C. No. 2:07-cv-06117-AHS

             Plaintiff - Appellee,
                                                 MEMORANDUM *
  v.

KXD TECHNOLOGY, INC.; et al.,

             Defendants,

 and

JINGYI LUO, aka James Luo,

             Defendant - Appellant,

WILLA LIU,

             Real-party-in-interest -
Appellant.


                 On Appeal from the United States District Court
                       for the Central District of California
                  Patrick J. Walsh, Magistrate Judge, Presiding


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

                                          1
                      Argued and Submitted October 5, 2009
                              Pasadena, California

Before: KLEINFELD and TALLMAN, Circuit Judges, and POLLAK, ** District
Judge.

      Appellants, Jingyi Luo and Willa Liu, appeal the denial of a $75,000

homestead exemption on their house, which Magistrate Judge Patrick J. Walsh

ordered to be sold for the purpose of satisfying a civil contempt judgment against

Luo from the District of Nevada.



      Magistrate Judge Walsh’s order stated that a homestead exemption was not

recorded before the judgment lien attached and, therefore, the homestead

exemption was invalid. The order states that the judgment lien attached when Luo

was served with notice of a debtor’s examination.



      On the basis of the current record, we find that the judgment lien was not

superior to the homestead exemption. Willa Liu, Luo’s wife at the time of the

order, recorded a homestead declaration on October 9, 2007. Recording a

homestead declaration protects a specified amount in the event of a voluntary or

forced sale of a home. See C AL. C IV. P ROC. C ODE § 704.910 et seq. (West 2009).

       **
             The Honorable Louis H. Pollak, Senior United States District Judge
for the Eastern District of Pennsylvania, sitting by designation.

                                         2
Under California law, a judgment lien does not attach to real property until an

abstract of the judgment has been recorded. C AL. C IV. P ROC. C ODE § 697.310(a)

(West 2009); Tassone v. Tovar, 28 Cal. App. 4th 765, 769 (Cal. Ct. App. 1994)

(stating that a judgment “as an unrecorded document” has “no legal effect on the

property”). In addition, the property may be subject to an automatic homestead,

which applies in the event of a forced sale of a primary dwelling without the

prerequisite of filing a homestead declaration. See C AL. C IV. P ROC. C ODE §

704.710 et seq. (West 2009). Contrary to the Magistrate Judge’s order, the service

of notice for a debtor’s examination did not affect the appellants’ entitlement to a

homestead exemption because a judgment lien does not attach until an abstract of

judgment is recorded.1



      Appellee Philips argued that fraudulent conduct by Luo and Liu should

render them ineligible to claim a homestead exemption. Because the record lacks

sufficient evidence of the alleged fraudulent conduct, we will not address Philips’



      1
         Based on the current record it cannot be determined with certainty when, or
if, an abstract of judgment was recorded. The record contains an abstract of
judgment which is dated March 14, 2008, and states “WHEN RECORDED MAIL
TO” appellee’s counsel. This document, if it is the recorded abstract of judgment,
indicates that a judgment lien would not have attached to the property until at least
March 14, 2008, more than five months subsequent to the recording of a
homestead declaration by Liu.

                                           3
arguments, which were first raised on appeal. See Crofton v. Roe, 170 F.3d 957,

961 (9th Cir. 1999) (“Because we generally do not consider arguments that were

not raised below and because this new issue is not purely legal, we refuse to

entertain it.”).



       The Magistrate Judge’s order lacks a basis in the record and California law,

and failed to provide sufficient grounds for its denial of the claim of homestead

exemption.

       REVERSED and REMANDED.




                                          4